UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:6/30/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2012(Unaudited) DWS Capital Growth Fund Shares Value ($) Common Stocks 99.0% Consumer Discretionary 14.4% Auto Components 0.8% BorgWarner, Inc.* (a) Hotels, Restaurants & Leisure 2.7% McDonald's Corp. Starwood Hotels & Resorts Worldwide, Inc. Wynn Resorts Ltd. Media 1.9% Comcast Corp. "A" News Corp. "A" (a) Multiline Retail 0.9% Dollar General Corp.* (a) Specialty Retail 5.0% Bed Bath & Beyond, Inc.* (a) Dick's Sporting Goods, Inc. (a) GNC Holdings, Inc. "A" (a) Limited Brands, Inc. (a) Sally Beauty Holdings, Inc.* Textiles, Apparel & Luxury Goods 3.1% Coach, Inc. (a) NIKE, Inc. "B" Consumer Staples 11.4% Beverages 3.7% Beam, Inc. PepsiCo., Inc. (a) Food & Staples Retailing 6.1% Costco Wholesale Corp. Wal-Mart Stores, Inc. (a) Whole Foods Market, Inc. (a) Food Products 1.6% Kraft Foods, Inc. "A" Energy 6.2% Energy Equipment & Services 3.0% National Oilwell Varco, Inc. Oil States International, Inc.* Schlumberger Ltd. Oil, Gas & Consumable Fuels 3.2% Anadarko Petroleum Corp. Concho Resources, Inc.* EOG Resources, Inc. Financials 5.2% Capital Markets 2.3% Ameriprise Financial, Inc. T. Rowe Price Group, Inc. (a) Consumer Finance 1.3% Discover Financial Services Real Estate Investment Trusts 1.6% American Tower Corp. (REIT) Health Care 12.3% Biotechnology 5.5% Celgene Corp.* Cepheid, Inc.* (a) Gilead Sciences, Inc.* (a) Medivation, Inc.* (a) Vertex Pharmaceuticals, Inc.* Health Care Equipment & Supplies 1.9% CareFusion Corp.* St. Jude Medical, Inc. (a) Health Care Providers & Services 3.8% Express Scripts Holding Co.* McKesson Corp. (a) Life Sciences Tools & Services 1.1% Thermo Fisher Scientific, Inc. Industrials 12.6% Aerospace & Defense 1.3% TransDigm Group, Inc.* (a) Commercial Services & Supplies 0.8% Stericycle, Inc.* Electrical Equipment 3.2% AMETEK, Inc. Regal-Beloit Corp. Roper Industries, Inc. (a) Industrial Conglomerates 2.2% General Electric Co. Machinery 3.7% Dover Corp. Navistar International Corp.* (a) Parker Hannifin Corp. (a) SPX Corp. Road & Rail 1.4% Norfolk Southern Corp. Information Technology 32.7% Communications Equipment 3.6% QUALCOMM, Inc. Computers & Peripherals 13.3% Apple, Inc.* EMC Corp.* (a) Internet Software & Services 2.1% Google, Inc. "A"* IT Services 4.4% Accenture PLC "A" (a) International Business Machines Corp. VeriFone Systems, Inc.* Semiconductors & Semiconductor Equipment 1.6% Skyworks Solutions, Inc.* Teradyne, Inc.* (a) Texas Instruments, Inc. Software 7.7% Check Point Software Technologies Ltd.* (a) Citrix Systems, Inc.* Microsoft Corp. Oracle Corp. Solera Holdings, Inc. Materials 3.7% Chemicals 2.0% Ecolab, Inc. (a) Monsanto Co. Metals & Mining 1.7% Freeport-McMoRan Copper & Gold, Inc. Walter Energy, Inc. Utilities 0.5% Water Utilities American Water Works Co., Inc. Total Common Stocks (Cost $1,117,956,489) Convertible Preferred Stocks 0.1% Industrials United Technologies Corp., 7.5% * (Cost $839,800) Securities Lending Collateral 20.6% Daily Assets Fund Institutional, 0.24% (b) (c) (Cost $290,190,604) Cash Equivalents 3.1% Central Cash Management Fund, 0.14% (b) (Cost $44,408,768) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,453,395,661) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,455,979,598.At June 30, 2012, net unrealized appreciation for all securities based on tax cost was $272,955,726.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $331,090,632 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $58,134,906. (a) All or a portion of these securities were on loan.The value of all securities loaned at June 30, 2012 amounted to $293,692,261, which is 20.9% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2012 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
